Citation Nr: 1715078	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1976 to May 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Board previously remanded this claim in November 2014 for further development and medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in  this case. Although the Board sincerely regrets the additional delay, an addendum opinion is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contended initially that the medications he had been prescribed for his service-connected disabilities caused his ED. The Veteran was afforded a VA examination in October 2011 and an addendum opinion was obtained in January 2015 to address this contention.  Both the October 2011 and January 2015 VA examiners opined, essentially, that the Veteran's ED was less likely than not caused or aggravated by any of the medications taken for his service-connected disabilities.  

However, in the Veteran's May 2012 VA Form 9, substantive appeal, he also contended that he was not able to maintain an erection due to high pain levels in his joints (knees, back and neck) and asthma. His wife also submitted a statement that the Veteran's ED started back when he was having a lot of pain and breathing issues. The Veteran's service-connected disabilities include asthma, a neck disability, a low back disability, and radiculopathy of the bilateral lower extremities. As neither of the VA medical opinions obtained in October 2011 and January 2015 address whether the Veteran's ED may be related generally to his service-connected disabilities (versus from the medications taken for those disabilities), remand for another VA medical opinion is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination or opinion, it must be an adequate one).  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should forward the file to a qualified medical professional to obtain a medical opinion on the nature and etiology of the Veteran's erectile dysfunction. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  After reviewing the relevant evidence, the examiner must opine:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during or was causally related to his service?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by any one of his already service-connected conditions, either individually or in concert?

c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any one of his already service-connected conditions, either individually or in concert?

When answering the questions above, the Board requests that the opinion and explanation not be limited to the side effects of medications prescribed for the Veteran's service-connected conditions. Instead, the examiner should specifically consider and discuss the Veteran and his wife's May 2012 statements reporting that the Veteran was unable to maintain an erection during periods of increased joint pain and breathing issues (related to his service-connected asthma, low back disability, neck disability, and radiculopathy in the bilateral lower extremities).

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim for service connection for erectile dysfunction. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

